Respondent was admitted to the bar in 1913. (1) In 1939 he received a sum of money to be held by him
until the happening of a certain event. The event has taken place and respondent has failed to account for a considerable part of the money. (2) In 1932 he received a sum of money to be used in settlement of a claim against a client. The claim was not settled and respondent failed to account for the money until several years later, after complaint had been made against him. Respondent is suspended from the practice of the law for a period of one year. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.